NO. 12-09-00153-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

BRANDON DEWAYNE TYLER,                       §              APPEAL FROM THE 2ND
APPELLANT

V.                                           §              JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                     §              CHEROKEE COUNTY, TEXAS

                            MEMORANDUM OPINION
                                   PER CURIAM
       Brandon Dewayne Tyler appeals his conviction for aggravated robbery following the
revocation of his deferred adjudication community supervision, for which he was sentenced to
imprisonment for twenty-five years. Appellant=s counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.




                                         BACKGROUND
       Appellant was charged by indictment with aggravated robbery and pleaded “guilty.” The
trial court deferred adjudicating Appellant Aguilty@ and sentenced Appellant to community
supervision for ten years. On February 24, 2009, the State filed a motion to proceed to final
adjudication alleging that Appellant had violated certain terms and conditions of his community
supervision. Specifically, the State alleged that Appellant had, among other violations, (1) been
convicted of felonies and misdemeanors in Oklahoma and (2) failed to complete his community
service. Thereafter, the trial court conducted a hearing on the State’s motion. After the hearing,
the trial court found that Appellant had violated certain of the terms and conditions of his
community supervision as alleged in the State’s motion. Following a trial on punishment, the
trial court revoked Appellant’s community supervision, adjudicated Appellant “guilty” of
aggravated robbery, and sentenced Appellant to imprisonment for twenty-five years. This appeal
followed.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant=s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant=s brief presents a chronological summation of the procedural history of the
case and further states that Appellant=s counsel is unable to raise any arguable issues for appeal.1
We have likewise reviewed the record for reversible error and have found none.
                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant=s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant=s counsel=s motion for leave to
withdraw is hereby granted and the appeal is dismissed.2
         Opinion delivered March 30, 2010.
         Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                              (DO NOT PUBLISH)


         1
          In his motion to withdraw, counsel for Appellant stated that he provided Appellant with a copy of this
brief. Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and
we have received no pro se brief.
         2
           Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion and
judgment to Appellant and advise him of his right to file a petition for discretionary review. See TEX. R. APP. P.
48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his behalf
or he must file a petition for discretionary review pro se. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this court, after which it
will be forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.

                                                           2